DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/22/2021 has been entered.
In the amendments filed on 01/22/2021, claims 1-5 are pending. Claims 1-2 are amended.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Dershem (US 2010/0249276 A1, made of record on 11/23/2020) in view of Wang et al. (US 2015/0051315 A1).

Dershem does not teach that the curable resin composition further comprises (A) a polyfunctional benzoxazine compound having at least two benzoxazine rings, wherein the polyfunctional benzoxazine compound of (A) is a first benzoxazine compound or a second benzoxazine compound, the first benzoxazine compound is a compound having at least two benzoxazine ring structures represented by the formula (1a), and the second benzoxazine compound is represented by the formula (2). However, Wang teaches a benzoxazine represented by the formula 
    PNG
    media_image1.png
    237
    333
    media_image1.png
    Greyscale
, wherein Z is selected from CH2, and C(CH3)2, each R is independently a C6 aryl group [0017], and R1 is independently hydrogen [0016, 0017], wherein the benzoxazine is obtained by reacting a phenol compound that is bisphenol A or bisphenol F with an aldehyde that is formaldehyde, and a primary amine [0023] that is aniline [0024], or 
    PNG
    media_image1.png
    237
    333
    media_image1.png
    Greyscale
, wherein Z is selected from CH2, and C(CH3)2, each R is independently a C6 aryl group, and R1 is independently hydrogen, wherein the benzoxazine is obtained by reacting a phenol compound that is bisphenol A or bisphenol F with an aldehyde that is formaldehyde, and a primary amine that is aniline, or wherein the benzoxazine is BPA benzoxazine, to modify Dershem’s composition, which would read on the limitation wherein the curable resin composition further comprises (A) a polyfunctional benzoxazine compound having at least two benzoxazine rings, wherein the polyfunctional benzoxazine compound of (A) is a first benzoxazine compound, the first benzoxazine compound is a compound having at least two benzoxazine ring structures represented by the formula (1a), wherein R is an aryl group having 6 carbon atoms, a plurality of R’s in the formula (1a) may be the same as each 
    PNG
    media_image1.png
    237
    333
    media_image1.png
    Greyscale
, wherein Z is selected from CH2, and C(CH3)2, each R is independently a C6 aryl group [0017], and R1 is independently hydrogen [0016, 0017], wherein the benzoxazine is obtained by reacting a phenol compound that is bisphenol A or bisphenol F with an aldehyde that is formaldehyde, and a primary amine [0023] that is aniline [0024], or wherein the benzoxazine is BPA benzoxazine [0065], is beneficial for imparting mechanical strength, low water absorption, and thermal curability to a composition, and for being curable [0015], wherein the composition further comprises epoxy resin [0009] that is optionally a non-glycidyl epoxy compound [0026] that is a cycloaliphatic difunctional non-glycidyl epoxy [0032], which would have been desirable for Dershem’s composition because Dershem teaches that the composition includes one or more curatives and an epoxy resin that includes a cycloaliphatic epoxy [0017] that is a tricyclopentadiene dioxide, a tetracyclopentadiene dioxide, or a norbornadiene dioxide [0018], which is a cycloaliphatic difunctional non-glycidyl epoxy, and that the composition optionally includes a benzoxazine [0022].
Regarding claim 2, Dershem teaches that that the composition further includes one or more curatives [0017] optionally with a curative that is a phenol [0010], which 
Dershem does not teach a specific embodiment wherein the curable resin composition further comprises (C) at least one curing agent selected from the claimed group. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Dershem’s curative that is a phenol to modify Dershem’s composition and to optimize the amount of Dershem’s curative that is a phenol to be more than 0 parts by mass and not more than 40 parts by mass per 100 parts by mass of Dershem’s epoxy, which would read on the limitation wherein the curable resin composition further comprises (C) at least one curing agent that is a polyfunctional phenol compounds as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for modifying the curability of Dershem’s composition and for optimizing the ability of Dershem’s curative that is a phenol to cure Dershem’s epoxy resin because Dershem teaches that the composition further includes one or more curatives [0017] optionally with a curative that is a phenol [0010], that phenols have generally been used as curing agents in epoxy resins [0003], and that the composition includes one or more curatives and an epoxy resin that includes a cycloaliphatic epoxy [0017] that is a tricyclopentadiene dioxide, a tetracyclopentadiene dioxide, or a norbornadiene dioxide [0018], which means that the amount of Dershem’s curative that is a phenol in parts by mass per 100 parts by mass 
Dershem does not teach that the content of the curing agent of (C) is more than 0 parts by mass and not more than 40 parts by mass per 100 parts by mass of the polyfunctional benzoxazine compound of (A). However, Wang teaches a benzoxazine represented by the formula 
    PNG
    media_image1.png
    237
    333
    media_image1.png
    Greyscale
, wherein Z is selected from CH2, and C(CH3)2, each R is independently a C6 aryl group [0017], and R1 is independently hydrogen [0016, 0017], wherein the benzoxazine is obtained by reacting a phenol compound that is bisphenol A or bisphenol F with an aldehyde that is formaldehyde, and a primary amine [0023] that is aniline [0024], or wherein the benzoxazine is BPA benzoxazine [0065]. Wang teaches that the benzoxazine is present in a phenolic-free composition that further comprises epoxy resin [0009] that is optionally a non-glycidyl epoxy compound [0026] that is a cycloaliphatic difunctional non-glycidyl epoxy [0032], wherein the composition is curable [0009, 0054], wherein the benzoxazine is included in the composition in an amount in the range of between about 10% to about 90% by weight, based on the total weight of the composition [0025], wherein the epoxy resin is included in the composition in an amount in the range of between about 10% to about 70% by weight, based on the total weight of the composition [0037]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Wang’s benzoxazine 
    PNG
    media_image1.png
    237
    333
    media_image1.png
    Greyscale
, wherein Z is selected from CH2, and C(CH3)2, each R is independently a C6 aryl group, and R1 is independently hydrogen, wherein the benzoxazine is obtained by reacting a phenol compound that is bisphenol A or bisphenol F with an aldehyde that is formaldehyde, and a primary amine that is aniline, or wherein the benzoxazine is BPA benzoxazine, to modify Dershem’s composition, and to optimize the amount of Wang’s benzoxazine to be greater than or equal to the amount of Dershem’s epoxy resin by weight, which would read on the limitation wherein the content of the curing agent of (C) is more than 0 parts by mass and not more than 40 parts by mass per 100 parts by mass of the polyfunctional benzoxazine compound of (A) as claimed. One of ordinary skill in the art would have been motivated to do so because Wang teaches that the benzoxazine represented by the formula 
    PNG
    media_image1.png
    237
    333
    media_image1.png
    Greyscale
, wherein Z is selected from CH2, and C(CH3)2, each R is independently a C6 aryl group [0017], and R1 is independently hydrogen [0016, 0017], wherein the benzoxazine is obtained by reacting a phenol compound that is bisphenol A or bisphenol F with an aldehyde that is formaldehyde, and a primary amine [0023] that is aniline [0024], or wherein the benzoxazine is BPA 
Regarding claim 3, Dershem teaches a cured product obtained by curing the composition [0004, 0006, 0023], which reads on a cured product obtained by hardening the curable resin composition as claimed.
Regarding claim 4, Dershem teaches that the composition includes an epoxy resin that includes a cycloaliphatic epoxy [0017] that is a tricyclopentadiene dioxide, a tetracyclopentadiene dioxide, or a norbornadiene dioxide [0018], which reads on the limitation wherein the polyfunctional epoxy compound of (B) has a 5-membered ring, 6-membered ring structure, or norbornane ring structure of the formula (4) as claimed.
Regarding claim 5, Dershem teaches that the composition includes an epoxy resin that includes a cycloaliphatic epoxy [0017] that is a tricyclopentadiene dioxide [0018], which reads on the limitation wherein the polyfunctional epoxy compound of (B) is the compound of the formula (5-2) as claimed.

Response to Arguments
Applicant’s arguments, see p. 7-9, filed 01/22/2021, with respect to the rejection of claim(s) 1-5 under 35 U.S.C. 103 as being unpatentable over Dershem (US 2010/0249276 A1) in view of Tietze et al. (US 2010/0330287 A1) have been considered and are responded to by the new grounds of rejection in this Office action.

Correspondence

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.